                   Case 2:20-cr-00035-JFW Document 20 Filed 03/10/20 Page 1 of 4 Page ID #:84


                    i.TNITED STATES DISTRICT COURT FOR THE CENTRAL DISTRICT OF CALIFORNIA
                                                            '~ ~~                      ',~                                ~~.0-3~,
                                                                                                                                 ~
  Case Name: United States of America v.                  ~ ( C                                ~'           Case No.
                                                          Defendant          Material Wits              ~ ~2

  Violation of Title and Section:            ~ ~.             1
                                                          V(~ ~C/ J ~,)            I   O: ~ ~ ~ ~Q              /
                                            Summons         ~ Out of District ~ i7NDER SEAL ~ Modified Date:
  Check ~o one ofthefive numbered boxes below (unless one bond is to be replaced by another):                                  _
  1,     Person Recognizance ignature On y          (c).❑      davit ofSuret}' With 1ustification                   Release        ~2
  2. ~ Unsecured Appearance Bond                           (Form  CR-3) Signed by:                                                  >~

                                                                                                                          Release to Pretrial ONLY
  3.           ppearance      nd o ~ ~y                                                                                   Re e to Probation ONLY
              $     "~ r                   l.J
                                                                                                                           orthwith Release
      (a).~ Cash DePOsit(Amount or %)(Form CR-7)
                                                                              With Full Deeding of Property:

      (b).             davit ofSurety Without
                   Justification (Form Cx-4) Signed by:
                                                                                                                       ~ All Conditions ofBond
                                                                                                                        (Except Clearing-Warrants
              1         f                                                                                                Condition) Must be Met
              6~                                                                                                         and Posted by:



                                                                                                                          Third-Party Custody
                                                             4.❑Collateral Bond in the Amount of(Cash                     Affi avit(Form CR-31)
                                                                  or Negotiable Securities):
                                                                      $                                                             by Co
                                                             5.❑Corporate Surety Bond in the Amount of:                L~I ~ ~" .           'fir
                                                                  ~                                                     (Judge /Clerk's Initials)


                                                           PRECONDITIONS TO RELEASE
          The government has requested a Nebbia hearing under 18 U.S.C. g 3142(g)(4).
 ~ The Court has ordered a Nebbia hearing under 4 3142(g)(4).
 ~ The Nebbia hearing is set for                                              at              ❑ a.m. ❑ p.m.

                                                     ADDITIONAL CONDITIONS OF RELEASE
Ina       tion to the G          L CONDITIONS ofRELEASE,the following conditions of release are imposed upon you:
  Submit to:              retrial Services Agenry(PSA)supervision as directed by PSA; ~ Probation(USPO)supervision as directed by USPO.
                   (The agenry indicated above,PSA or USPO, will be referred to below as "SupervisingAgency.'~

  Surrender all passports and travel documents to Supervising Agency no later than                                                  sign a Declaration
      re Passport and Other Tr~v,;el Documents(Form CR-3~,and do not apply for a passport or other travel document during the pendenry
      o     is case.             ~~ ~ ~                               /
                                                          ~~~~L.D
  Travel is restricted to                                             ~ L•                          unless prior permission is granted by Supervising
          enry to travel to a specific other location. Court permission is required for international travel.
  Reside as approved by Supervising Agency and do not relocate without prior permission from Supervising Agency.
  Maintain or actively seek employment and provide proofto Supervising Agency. ~ Employment to be approved by Supervising Agency.
  Maintain or begin an educational program and provide proofto Supervising ,~g~nry.
                                                                                       fli
                                                                                         efendant's Initials•                  te: 3     ~~ZC~1
             Case 2:20-cr-00035-JFW Document 20 Filed 03/10/20 Page 2 of 4 Page ID #:85
 Case Name: United States of America v.              i       ~ ~                                  Case No. ~~ ~~ ~3~~F~
                                                 Defendant      ~ Material Witness
    Avoid all contact, directly or indirectly (including by any electronic means), with any person who is a known victim or
     witness in the subject investigation or prosecution,0including but not limited to
                                                           ;~ except
        void all contact, directly or indirectly(including by any electronic means), with any known codefendants except in the presence
     ofyounsel. Notwithstanding this provision, you may contact the following codefendants without your counsel present:

[~Do not possess any firearms, ammunition, destructive devices,or other dangerous weapons. ~In order to determine compliance,
     you agree to submit to a search of your person and/or property by Supervising Agency in conjunction with the U.S. Marshal.
    Do not use or possess any identificarion, mail matter, access device, or any identification-related material other than in your
     own legal or true name without prior permission from Supervising Agenry. ~ In order to determine compliance, you agree
     to submit to a search of your person and/or property by Supervising Agency in conjunction with the U.S. Marshal.
    Do not engage in telemarketing.
    Do not sell, transfer, or give away any asset valued at $                                  or more without notifying and obtaining
     permission from the Court,except
    Do not engage in tax preparation for others.
    Do not use alcohol.
    Participate in the electronic remote alcohol monitoring program as directed by Supervising Agenry and abide by all the rules and
     requirements ofthe program. You must pay all or part ofthe costs for treatment based upon your ability to pay as determined by
    S       rvising Agenry.
    Do not use or possess illegal drugs or state-authorized marijuana. ~ In order to determine compliance, you agree to
    submit to a search of your person and/or property by Supervising Agenry in conjunction with the U.S. Marshal.
~Do not use for purposes ofintoxication any controlled substance analogue as defined by federal law or street, synthetic, or
    designer psychoactive substance capable ofimpairing mental or physical functioning more than minimally, except as
    prescribed by a medical doctor.
    Submit to: ~drug and/or ~alcohol tesring. If directed to do so, participate in outpatient treatment approved by Supervising Agency.
    You must pay all or part of the costs for testing and treatment based upon your ability to pay as determined by Supervising Agenry.
    Participate in residential ~ drug and/or ~ alcohol treatment as directed by Supervising Agency. You must pay all or part ofthe costs
    oftreatment based upon your ability to pay as determined by Supervising Agency. ~Release to PSA only ~Release to USPO only
    Submit to a mental health evaluation. If directed to do so, participate in mental health counseling and/or treatment approved by
    Supervising Agenry. You must pay all or part of the costs based upon your ability to pay as determined by Supervising Agenry.
    Participate in the Location Monitoring Program and abide by all of the requirements ofthe program, under the direction ofSupervising
    Agenry, which        will or     will not include a location monitoring bracelet. You must pay all or part ofthe costs ofthe program based
    upon your ability to pay as determined by Supervising Agency. You must be financially responsible for any lost or damaged equipment.
         Locarion monitoring only - no residential restrictions;
                              -or-
         You are restricted to your residence every day:
                   hom                  ❑ a.m. ❑ p.m, to                    ❑ a.m. ❑ p.m.
                   as directed by Supervising Agenry;
                              -or-
                                                                             .~lefendant's Initials:               D~,te~   -3 `j' Z D
    ./19)                              CENTRAL DISTRICT OF CALIFORNIA RELEASE ORDER AND BOND FORM                               PAGE 2 OF 4
                Case 2:20-cr-00035-JFW Document 20 Filed 03/10/20 Page 3 of 4 Page ID #:86
      Case Name: United States of America v.                ~~~/~/             ~             mil,           Case No.(~~ ~~~`~'~/
                                                        Defendant     ~ Material Witness

               You are restricted to your residence at all times except for medical needs or treatment, attorney visits, court appearances, and

                                                                                        all of which must be preapproved by Supervising Agency;
               Release to PSA only ~ Release to USPO only
          You are placed in the third-party custody(Form CR-31)of
          Clear outstanding Q warrants or Q DMV and traffic violations and provide proof to Supervising Agenry within                    days
           of release from custody.
          Do not possess or have access to, in the home,the workplace, or any other location, any device that offers Internet access except
           as approved by Supervising Agenry. ~ In order to determine compliance, you agree to submit to a search of your person
          and/or property by Supervising Agenry in conjunction with the U.S. Marshal.
          Do not associate or have verbal, written, telephonic, electronic, or any other communication with any person who is less than
          the age of 18 except in the presence of a parent or legal guardian of the minor.
          Do not loiter or be found within 100 feet of any schoolyard, park, playground, arcade, or other place primarily used by children
          under the age of 18.
          Do not be employed by, affiliated with,own,control, or otherwise participate direcfly or indirectly in the operation of any daycare
          facility, school, or other organization dealing with the care, custody, or control of children under the age of 18.
         Do not view or possess child pornography or child erotica. ~ In order to determine compliance, you agree to submit to a search
          of your person and/or property, including computer hardware and software, by Supervising Agenry in conjunction with the U.S.
          Marshal.
         Other conditions:




                                                 GENERAL CONDITIONS OF RELEASE
  I will appear in person in accordance with any and all directions and orders relating to my appearance in the above enrided matter as
  maybe given or issued by the Court or any judicial officer thereof, in that Court or before any Magistrate Judge thereof, or in any other
  United States District Court to which I may be removed or to which the case maybe transferred.

  I will abide by any judgment entered in this matter by surrendering myself to serve any sentence imposed and will obey any order or
  direction in connection with such judgment as the Court may prescribe.

  I will immediately inform my counsel of any change in my contact information, including my residence address and telephone number,
  so that I may be reached at all times.

  I will not commit a federal, state, or local crime during the period of release.

  I will not intimidate any witness, juror, or officer of the court or obstruct the criminal invesrigation in this case. Additionally, I will not
  tamper with, harass, or retaliate against any alleged witness, victim, or informant in this case. I understand that if I do so, I may be
  subject to further prosecution under the applicable statutes.

  I will cooperate in the collection of a DNA sample under 42 U.S.C. 4 14135a

                                                                                                Initials:                       3 ~~
CR-1 (05/19)                               CENTRAL DISTRICT OF                         ORDER AND BOND FORM                            PAGE 3 OF 4
               Case 2:20-cr-00035-JFW Document
                                         C
                                               20 Filed 03/10/20 Page 4 of 4 Page ID #:87
                                                                           /~i                     f                         x
       Case Name: United States of America v.              ~               lei                     'Case No.                ~v
                                                       Defendant        ~ Material Witness


                                      ACKNOWLEDGMENT OF DEFENDANT/MATERIAL WITNESS

      As a condition of my release on this bond,pursuant to Title 18 ofthe United States Code,I have read or have had interpreted to me
      and understand the general conditions of release, the preconditions, and the additional conditions of release and agree to comply with
      all conditions ofrelease imposed on me and to be bound by the provisions of Local Criminal Rule 46-6.

      Furthermore,it is agreed and understood that this is a continuing bond (including any proceeding on appeal or review) which will
      continue in full force and effect until such time as duly exonerated.

     I understand that violation of any ofthe general and/or additional conditions of release of this bond may result in a revocation of
     release, an order of detention, and a new prosecution for an additional offense which could result in a term ofimprisonment and/or
     fine.

     I further understand that ifI fail to obey and perform any ofthe general and/or additional conditions of release of this bond,this bond
     maybe forfeited to the United States of America. If said forfeiture is not set aside,judgment maybe summazily entered in this
     Court against me and each surety,jointly and severally,for the bond amount,together with interest and costs. Execution ofthe
     judgment maybe issued or payment secured as provided by the Federal Rules of Criminal Procedure and other laws ofthe
     United States, and any cash or real or personal property or the collateral previously posted in connection with this bond maybe
     forfeited.




     Date                                    Signature o Defendant/Material Witness                   Telephone Number




     Ciry and State(DO NOTINCLUDE ZIP CODE)



         Check ifinterpreter is used: I have interpreted into the                                                language this entire form
          and have been told by the defendant that he or she understands all of it.



     Interpreter's Signature                                                                       Date



     Approved:                                             ~,
                               United States Distric   ge /Magistrate Judge                        Date

     Ifcash deposited: Receipt #                                for $


    (This bond may require surety agreements and affidavits pursuant to Local Criminal Rule 46.)




                                                                                    efendant's
CR-1 (05/19)                                                OF CALIFORNIA RELEASE ORDER AND BOND                                     40F4
